
	

115 S1944 IS: Disaster Income Assistance Act of 2017
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1944
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2017
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVI of the Social Security Act to allow the Commissioner of Social Security to waive
			 the 30-day residency requirement for receipt of supplemental security
			 income benefits for individuals who evacuate from certain territories of
			 the United States as a result of an emergency or natural disaster.
	
	
		1.Short title
 This Act may be cited as the Disaster Income Assistance Act of 2017.
 2.Authority to waive 30-day residency requirementSection 1611(f) of the Social Security Act (42 U.S.C. 1382(f)) is amended— (1)in paragraph (1), by striking Notwithstanding and inserting (A) Except as provided in subparagraph (B), notwithstanding; and
 (2)by adding at the end the following new subparagraph:  (B)The Commissioner of Social Security may waive the requirement in subparagraph (A) that an eligible individual who has been outside the United States for any period of 30 consecutive days shall be treated as remaining outside the United States until such individual has been in the United States for a period of 30 consecutive days in the case of any eligible individual or categories of eligible individuals who evacuate from an emergency area located in the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, or American Samoa during an emergency period to one of the 50 States or the District of Columbia. For purposes of the preceding sentence, the terms emergency area and emergency period shall have the meaning given such terms in section 1135(g)(1)..
			
